     Case 2:19-cv-00196-JAM-EFB Document 10 Filed 05/30/19 Page 1 of 2


 1   MARWAN R. DAHER
     mdaher@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                                   UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10    PHYLLIS D. FULTZ,                             Case No. 2:19-cv-00196-JAM-EFB
11                       Plaintiff,                 NOTICE OF VOLUNTARY DISMISSAL
                                                    WITH PREJUDICE
12            v.
13
      PAYCHEX, INC.,
14
                         Defendant.
15

16

17
            NOW COMES the Plaintiff the Plaintiff PHYLLIS D. FULTZ, by and through her
18

19   attorneys, Sulaiman Law Group, and in support of her Notice of Voluntary Dismissal with

20   Prejudice, states as follows:

21          Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby
22
     voluntarily dismisses her claims against, Paychex, Inc.
23
     Respectfully submitted this 30th day of May 2019.
24

25
                                                          s/ Marwan R. Daher
26
                                                          Marwan R. Daher
27                                                        Admitted Pro Hac Vice
                                                          Sulaiman Law Group, Ltd.
28                                                        2500 S. Highland Avenue, Suite 200
                                                      1
     Case 2:19-cv-00196-JAM-EFB Document 10 Filed 05/30/19 Page 2 of 2


 1                                                          Lombard, IL 60148
                                                            (630) 575-8181
 2                                                          mdaher@sulaimanlaw.com
 3                                                          Attorney for Plaintiff

 4                                     CERTIFICATE OF SERVICE

 5             I hereby certify that I today caused a copy of the foregoing document to be electronically
 6   filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
 7
     record.
 8

 9                                                          s/ Marwan R. Daher
                                                            Marwan R. Daher
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
